         Case 4:18-cv-02244-SBA Document 121 Filed 06/15/21 Page 1 of 1



 1

 2                                   UNITED STATES DISTRICT COURT

 3                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

 4                                           OAKLAND DIVISION

 5

 6 MATHEW HENLEY, an individual; NICHOLAS                       Case No: 18-cv-02244 SBA
   GICINTO, an individual; EDWARD RUSSO, an
 7 individual; and JACOB NOCON, an individual,                  CONDITIONAL DISMISSAL ORDER

 8                  Plaintiffs,

 9          vs.

10 RICHARD A. JACOBS,

11                  Defendant.

12

13

14           The Court has been advised that the Parties have agreed to a settlement of this matter. Dkt.

15   No. 120. Accordingly,

16           IT IS HEREBY ORDERED THAT this action and all claims asserted herein are

17   DISMISSED. All scheduled dates are VACATED. In the event that the settlement is not realized,

18   any party may move to reopen the case and pretrial/trial dates will be reset, provided such motion

19   is filed within 60 days of the date this order is filed.

20           IT IS SO ORDERED.

21   Dated: June 15, 2021                                       ______________________________
                                                                SAUNDRA BROWN ARMSTRONG
22                                                              Senior United States District Judge
23

24

25

26

27

28
